U.S. DISTP‘,C`."' CC)‘..I`RT
WESTERN DISTR;(`? ».`.'F L.C)'J|SIANA

 
  

 

RECE`|VE!`_'J
APR 2 12019 UNITED STATES DISTRICT COURT
k _ _ _ WESTERN DISTRICT OF LOUISIANA
BTYONY F‘ M°URE C"' R ALEXANDRIA DIVISION
_““"15
RONAL IRBY, CIVIL ACTION NO. 1118~CV~1330~P
Plaintiff
VERSUS JUDGE DEE D. DRELL
JAMES LEBLANC, ET AL., MAGISTRATE JUDGE PEREZ~MONTES
Defendants
J U D G M E N T

For the reasons contained in the Report and Recommendation of the
l\/[agistrate Judge previously filed herein (Doc. 18), noting the absence of objections
thereto, and concurring With the l\/lagistrate Judge’s findings under the applicable
laW§

lT IS ORDERED that the l\/lotion to Remand (Doc. 4) is DENIED, and the
Cornplaint (Doc. 1) is DENIED and DlSl\/HSSED WITH PREJUDICE under § 1915A.

The Clerk of Court is instructed to send a copy of this Judgrnent to the keeper
of the three strikes list in Tyler, Texas.

THUS DONE AND SIGNED at AleXandria, Louisiana, this _' day of

/]//)/ZA/t ,2019.

 

C/ \\ ""
DEE D. DRELL
UNITED STATES DISTRICT JUDGE

 

 

